DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending in this application.

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) shock wave therapy administration (as exemplified by the species of Claims 32-35).

single species from 1) above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 21.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I (Claims 21-40) lack unity of invention because even though the inventions of these groups require the technical feature of a method of treating or preventing heart failure or treating cardiac ischaemic reperfusion injury comprising administering extracorporeal cardiac shockwave therapy and a DPP-4 inhibitor, or a pharmaceutical composition comprising said inhibitor, to a subject in need thereof, wherein said inhibitor or composition is administered prior to, simultaneously with, and/or after administration of said shockwave therapy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Klein et al. (US 9,526,728 B2) in view of Vasyuk et al. (2010).
et al. teaches the use of a DPP-4 inhibitor (linagliptin) for treating a patient at risk of or having heart failure with a preserved ejection fraction (Column 27, Claims 1).

Klein et al. does not teach the administration of DPP-4 inhibitor prior to, with or after administration of extracorporeal shockwave therapy (ECSW), as required by Claim 21.

Vasyuk et al. teaches the treatment of patients with ischemic heart failure and preserved left ventricular ejection fraction (LVEF) with ECSW wherein significant clinical improvement accompanied by beneficial changes in LVEF and rest/stress perfusion was found after treatment (Pg. 226, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the treatment of heart failure with a preserved ejection fraction by administration of a DPP-4 inhibitor of Klein et al. with the treatment of heart failure with a preserved ejection fraction by concurrent administration of ECSW as taught by Vasyuk et al. because this is no more than the combination of two known treatment therapies for the same disorder to yield a single, predictable combined therapy for treatment of heart failure with a preserved ejection fraction.




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

Those of ordinary skill in the art would have been motivated to make this combination to achieve a combined treatment for heart failure with a preserved ejection fraction than a single treatment alone.  There would have been a reasonable expectation of success in making this combination because both references are drawn to the same field of endeavor, that is, the treatment of subjects with heart failure with a preserved ejection fraction.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/24/2022